Case 2:20-cv-05756-SB-MAA Document 41
                                   42 Filed 04/21/21
                                            04/22/21 Page 1 of 18 Page ID #:401
                                                                          #:419



   1
   2
   3
   4
   5
   6
   7
                                UNITED STATES DISTRICT COURT
   8
                              CENTRAL DISTRICT OF CALIFORNIA
   9
  10
  11
        GUVEN UZUN,                                    CASE NO.: 2:20-cv-05756 SB
  12                                                   (MAAx)
                        Plaintiff,
  13                                                    DISCOVERY MATTER
            v.
  14
        CITY OF SANTA MONICA, a                         STIPULATED PROTECTIVE
  15    Government Entity; OFFICER                      ORDER
        ARSENIO VALENZUELA; OFFICER
  16    EVAN RALEIGH; OFFICER RYAN                      Honorable Stanley Blumenfeld, Jr.
        KING; SERGEANT LEWIS                            Honorable Maria A. Audero
  17    GILMOUR; SERGEANT MICHAEL
        CHUN and DOES 1 through 10                      Filing Date: June 28, 2020
  18    inclusive,                                      Discovery Cut-Off Date: May 14,
                                                       2021
  19                    Defendants.                     Pre-Trial Conference Date: Oct. 22,
                                                       2021
  20
                                                        Trial Date: November 13, 2021
  21
  22   1.        PURPOSES AND LIMITATIONS
  23             Discovery in this action is likely to involve production of confidential,
  24   proprietary, or private information for which special protection from public
  25   disclosure and from use for any purpose other than prosecuting this litigation may
  26   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  27   enter the following Stipulated Protective Order. The parties acknowledge that this
  28

                                            1
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05756-SB-MAA Document 41
                                   42 Filed 04/21/21
                                            04/22/21 Page 2 of 18 Page ID #:402
                                                                          #:420



   1   Stipulated Protective Order does not confer blanket protections on all disclosures or
   2   responses to discovery and that the protection it affords from public disclosure and
   3   use extends only to the limited information or items that are entitled to confidential
   4   treatment under the applicable legal principles. The parties further acknowledge, as
   5   set forth in Section 13.3 below, that this Stipulated Protective Order does not entitle
   6   them to file confidential information under seal; Local Rule 79-5 sets forth the
   7   procedures that must be followed and the standards that will be applied when a
   8   party seeks permission from the Court to file material under seal. Discovery in this
   9   action is likely to involve production of confidential, proprietary, or private
  10   information for which special protection from public disclosure and from use for
  11   any purpose other than prosecuting this litigation may be warranted.
  12   2.    GOOD CAUSE STATEMENT
  13         This action is likely to involve confidential information derived from
  14   personnel records, investigatory documents, and other materials subject to privacy
  15   protections for which special protection from public disclosure and from use for
  16   any purpose other than prosecution of this action is warranted. It will also likely
  17   involve the exchange of medical and/or psychological records concerning both
  18   parties and nonparties. Limiting disclosure of these documents to the context of
  19   this litigation as provided herein will, accordingly, further important law
  20   enforcement objectives and interests, including the safety of personnel and the
  21   public, as well as individual privacy rights of plaintiff, the individual defendants,
  22   and third parties, including minor children. Such confidential materials and
  23   information consist of, among other things, materials entitled to privileges and/or
  24   protections under the following: the United States Constitution, First Amendment;
  25   the California Constitution, Article I, Section 1; California Penal Code §§ 832.5,
  26   832.7, and 832.8; California Evidence Code §§ 1040 and 1043 et seq.; the Privacy
  27   Act of 1974, 5 U.S.C. § 552a; Health Insurance Portability and Accountability Act
  28
                                         2
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05756-SB-MAA Document 41
                                   42 Filed 04/21/21
                                            04/22/21 Page 3 of 18 Page ID #:403
                                                                          #:421



   1   of 1996 (HIPAA), Public Law 104-191, decisional law relating to such provisions;
   2   and information otherwise generally unavailable to the public, or which may be
   3   privileged or otherwise protected from disclosure under state or federal statutes,
   4   court rules, case decisions, or common law. Defendants also contend that such
   5   confidential materials and information consist of materials entitled to the Official
   6   Information Privilege.
   7         Confidential information with respect to the Defendants may include but is
   8   not limited to: personnel files; internal investigative files and documents; email and
   9   written correspondence records; and policies and procedures that are kept from the
  10   public in the ordinary course of business, as well as other items subject to the
  11   Official Information Privilege and other privileges. Confidential information with
  12   respect to Plaintiff may include: employment and financial records along with
  13   psychological and medical notes, evaluations, reports, and treatment plans.
  14         The parties reserve the right to challenge a designation of confidentiality
  15   pursuant to the terms set forth under Paragraph 7 of this Order.
  16         Accordingly, to expedite the flow of information, to facilitate the prompt
  17   resolution of disputes over confidentiality of discovery materials, to adequately
  18   protect information the parties are entitled to keep confidential, to ensure that the
  19   parties are permitted to reasonably use such material in preparation for and in
  20   conduct of trial, to address their handling at the end of the litigation, and serve the
  21   ends of justice, a protective order for such information is justified in this matter. It
  22   is the intent of the parties that information will not be designated as confidential for
  23   tactical reasons and that nothing be so designated without a good faith belief that it
  24   has been maintained in a confidential, non-public manner, and there is good cause
  25   why it should not be part of the public record of this case.
  26   3.    DEFINITIONS
  27         3.1.   Action: Guven Uzun v. City of Santa Monica, et al., Case No. 2:20-cv-
  28
                                         3
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05756-SB-MAA Document 41
                                   42 Filed 04/21/21
                                            04/22/21 Page 4 of 18 Page ID #:404
                                                                          #:422



   1               05756 SB (MAAx).
   2        3.2.   Challenging Party: A Party or Nonparty that challenges the
   3               designation of information or items under this Stipulated Protective
   4               Order.
   5        3.3.   “CONFIDENTIAL” Information or Items: Information (regardless of
   6               how it is generated, stored or maintained) or tangible things that
   7               qualify for protection under Federal Rule of Civil Procedure 26(c), and
   8               as specified above in the Good Cause Statement.
   9        3.4.   Counsel: Outside Counsel of Record and In-House Counsel (as well
  10               as their support staff).
  11        3.5.   Designating Party: A Party or Nonparty that designates information or
  12               items that it produces in disclosures or in responses to discovery as
  13               “CONFIDENTIAL.”
  14        3.6.   Disclosure or Discovery Material: All items or information, regardless
  15               of the medium or manner in which it is generated, stored, or
  16               maintained (including, among other things, testimony, transcripts, and
  17               tangible things), that is produced or generated in disclosures or
  18               responses to discovery in this matter.
  19        3.7.   Expert: A person with specialized knowledge or experience in a
  20               matter pertinent to the litigation who has been retained by a Party or its
  21               counsel to serve as an expert witness or as a consultant in this Action.
  22        3.8.   In-House Counsel: Attorneys who are employees of a party to this
  23               Action. In-House Counsel does not include Outside Counsel of
  24               Record or any other outside counsel.
  25        3.9.   Nonparty: Any natural person, partnership, corporation, association,
  26               or other legal entity not named as a Party to this action.
  27        3.10. Outside Counsel of Record: Attorneys who are not employees of a
  28
                                         4
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05756-SB-MAA Document 41
                                   42 Filed 04/21/21
                                            04/22/21 Page 5 of 18 Page ID #:405
                                                                          #:423



   1                party to this Action but are retained to represent or advise a party to
   2                this Action and have appeared in this Action on behalf of that party or
   3                are affiliated with a law firm which has appeared on behalf of that
   4                party, and includes support staff.
   5         3.11. Party: Any party to this Action, including all of its officers, directors,
   6                employees, consultants, retained experts, In-House Counsel, and
   7                Outside Counsel of Record (and their support staffs).
   8         3.12. Producing Party: A Party or Nonparty that produces Disclosure or
   9                Discovery Material in this Action.
  10         3.13. Professional Vendors: Persons or entities that provide litigation
  11                support services (e.g., photocopying, videotaping, translating,
  12                preparing exhibits or demonstrations, and organizing, storing, or
  13                retrieving data in any form or medium) and their employees and
  14                subcontractors.
  15         3.14. Protected Material: Any Disclosure or Discovery Material that is
  16                designated as “CONFIDENTIAL.”
  17         3.15. Receiving Party: A Party that receives Disclosure or Discovery
  18                Material from a Producing Party.
  19
  20   4.    SCOPE
  21         The protections conferred by this Stipulated Protective Order cover not only
  22   Protected Material, but also (1) any information copied or extracted from Protected
  23   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
  24   and (3) any testimony, conversations, or presentations by Parties or their Counsel
  25   that might reveal Protected Material.
  26         Any use of Protected Material at trial shall be governed by the orders of the
  27   trial judge. This Stipulated Protective Order does not govern the use of Protected
  28
                                         5
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05756-SB-MAA Document 41
                                   42 Filed 04/21/21
                                            04/22/21 Page 6 of 18 Page ID #:406
                                                                          #:424



   1   Material at trial.
   2
   3   5.     DURATION
   4          Even after final disposition of this litigation, the confidentiality obligations
   5   imposed by this Stipulated Protective Order shall remain in effect until a
   6   Designating Party agrees otherwise in writing or a court order otherwise directs.
   7   Final disposition shall be deemed to be the later of (1) dismissal of all claims and
   8   defenses in this Action, with or without prejudice; and (2) final judgment herein
   9   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
  10   reviews of this Action, including the time limits for filing any motions or
  11   applications for extension of time pursuant to applicable law.
  12
  13   6.     DESIGNATING PROTECTED MATERIAL
  14          6.1.   Exercise of Restraint and Care in Designating Material for Protection.
  15                        Each Party or Nonparty that designates information or items for
  16                 protection under this Stipulated Protective Order must take care to
  17                 limit any such designation to specific material that qualifies under the
  18                 appropriate standards. The Designating Party must designate for
  19                 protection only those parts of material, documents, items, or oral or
  20                 written communications that qualify so that other portions of the
  21                 material, documents, items, or communications for which protection is
  22                 not warranted are not swept unjustifiably within the ambit of this
  23                 Stipulated Protective Order.
  24                        Mass, indiscriminate, or routinized designations are prohibited.
  25                 Designations that are shown to be clearly unjustified or that have been
  26                 made for an improper purpose (e.g., to unnecessarily encumber the
  27                 case development process or to impose unnecessary expenses and
  28
                                          6
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05756-SB-MAA Document 41
                                   42 Filed 04/21/21
                                            04/22/21 Page 7 of 18 Page ID #:407
                                                                          #:425



   1               burdens on other parties) may expose the Designating Party to
   2               sanctions.
   3        6.2.   Manner and Timing of Designations.
   4                     Except as otherwise provided in this Stipulated Protective Order
   5               (see, e.g., Section 6.2(a)), or as otherwise stipulated or ordered,
   6               Disclosure or Discovery Material that qualifies for protection under
   7               this Stipulated Protective Order must be clearly so designated before
   8               the material is disclosed or produced.
   9
  10                     Designation in conformity with this Stipulated Protective Order
  11               requires the following:
  12               (a)   For information in documentary form (e.g., paper or electronic
  13                     documents, but excluding transcripts of depositions or other
  14                     pretrial or trial proceedings), that the Producing Party affix at a
  15                     minimum, the legend “CONFIDENTIAL” to each page that
  16                     contains protected material. If only a portion or portions of the
  17                     material on a page qualifies for protection, the Producing Party
  18                     also must clearly identify the protected portion(s) (e.g., by
  19                     making appropriate markings in the margins).
  20                            A Party or Nonparty that makes original documents
  21                     available for inspection need not designate them for protection
  22                     until after the inspecting Party has indicated which documents it
  23                     would like copied and produced. During the inspection and
  24                     before the designation, all of the material made available for
  25                     inspection shall be deemed “CONFIDENTIAL.” After the
  26                     inspecting Party has identified the documents it wants copied
  27                     and produced, the Producing Party must determine which
  28
                                        7
                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05756-SB-MAA Document 41
                                   42 Filed 04/21/21
                                            04/22/21 Page 8 of 18 Page ID #:408
                                                                          #:426



   1                     documents, or portions thereof, qualify for protection under this
   2                     Stipulated Protective Order. Then, before producing the
   3                     specified documents, the Producing Party must affix the legend
   4                     “CONFIDENTIAL” to each page that contains Protected
   5                     Material. If only a portion or portions of the material on a page
   6                     qualifies for protection, the Producing Party also must clearly
   7                     identify the protected portion(s) (e.g., by making appropriate
   8                     markings in the margins).
   9               (b)   For testimony given in depositions, that the Designating Party
  10                     identify the Disclosure or Discovery Material on the record,
  11                     before the close of the deposition, all protected testimony.
  12               (c)   For information produced in nondocumentary form, and for any
  13                     other tangible items, that the Producing Party affix in a
  14                     prominent place on the exterior of the container or containers in
  15                     which the information is stored the legend “CONFIDENTIAL.”
  16                     If only a portion or portions of the information warrants
  17                     protection, the Producing Party, to the extent practicable, shall
  18                     identify the protected portion(s).
  19        6.3.   Inadvertent Failure to Designate.
  20                     If timely corrected, an inadvertent failure to designate qualified
  21               information or items does not, standing alone, waive the Designating
  22               Party’s right to secure protection under this Stipulated Protective Order
  23               for such material. Upon timely correction of a designation, the
  24               Receiving Party must make reasonable efforts to assure that the
  25               material is treated in accordance with the provisions of this Stipulated
  26               Protective Order.
  27
  28
                                        8
                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05756-SB-MAA Document 41
                                   42 Filed 04/21/21
                                            04/22/21 Page 9 of 18 Page ID #:409
                                                                          #:427



   1   7.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
   2        7.1.   Timing of Challenges.
   3                     Any Party or Nonparty may challenge a designation of
   4               confidentiality at any time that is consistent with the Court’s
   5               Scheduling Order.
   6        7.2.   Meet and Confer.
   7                     The Challenging Party shall initiate the dispute resolution
   8               process, which shall comply with Local Rule 37.1 et seq., and with
   9               Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
  10               Conference for Discovery Disputes”).1
  11        7.3.   Burden of Persuasion.
  12                     The burden of persuasion in any such challenge proceeding shall
  13               be on the Designating Party. Frivolous challenges, and those made for
  14               an improper purpose (e.g., to harass or impose unnecessary expenses
  15               and burdens on other parties) may expose the Challenging Party to
  16               sanctions. Unless the Designating Party has waived or withdrawn the
  17               confidentiality designation, all parties shall continue to afford the
  18               material in question the level of protection to which it is entitled under
  19               the Producing Party’s designation until the Court rules on the
  20               challenge.
  21
  22   8.   ACCESS TO AND USE OF PROTECTED MATERIALS
  23        8.1.   Basic Principles.
  24                     A Receiving Party may use Protected Material that is disclosed
  25               or produced by another Party or by a Nonparty in connection with this
  26
  27   1
        Judge Audero’s Procedures are available at
  28   https://www.cacd.uscourts.gov/honorable-maria-audero.
                                              9
                          STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05756-SB-MAA Document 41
                                   42 Filed 04/21/21
                                            04/22/21 Page 10 of 18 Page ID #:410
                                                                           #:428



   1                Action only for prosecuting, defending, or attempting to settle this
   2                Action. Such Protected Material may be disclosed only to the
   3                categories of persons and under the conditions described in this
   4                Stipulated Protective Order. When the Action reaches a final
   5                disposition, a Receiving Party must comply with the provisions of
   6                Section 14 below.
   7                      Protected Material must be stored and maintained by a
   8                Receiving Party at a location and in a secure manner that ensures that
   9                access is limited to the persons authorized under this Stipulated
  10                Protective Order.
  11         8.2.   Disclosure of “CONFIDENTIAL” Information or Items.
  12                      Unless otherwise ordered by the Court or permitted in writing
  13                by the Designating Party, a Receiving Party may disclose any
  14                information or item designated “CONFIDENTIAL” only to:
  15                (a)   The Receiving Party’s Outside Counsel of Record, as well as
  16                      employees of said Outside Counsel of Record to whom it is
  17                      reasonably necessary to disclose the information for this Action;
  18                (b)   The officers, directors, and employees (including In-House
  19                      Counsel) of the Receiving Party to whom disclosure is
  20                      reasonably necessary for this Action;
  21                (c)   Experts of the Receiving Party to whom disclosure is reasonably
  22                      necessary for this Action and who have signed the
  23                      “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  24                (d)   The Court and its personnel;
  25                (e)   Court reporters and their staff;
  26                (f)   Professional jury or trial consultants, mock jurors, and
  27                      Professional Vendors to whom disclosure is reasonably
  28
                                         10
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05756-SB-MAA Document 41
                                   42 Filed 04/21/21
                                            04/22/21 Page 11 of 18 Page ID #:411
                                                                           #:429



   1                      necessary or this Action and who have signed the
   2                      “Acknowledgment and Agreement to be Bound” (Exhibit A);
   3               (g)    The author or recipient of a document containing the
   4                      information or a custodian or other person who otherwise
   5                      possessed or knew the information;
   6               (h)    During their depositions, witnesses, and attorneys for witnesses,
   7                      in the Action to whom disclosure is reasonably necessary
   8                      provided: (i) the deposing party requests that the witness sign
   9                      the “Acknowledgment and Agreement to Be Bound” (Exhibit
  10                      A); and (ii) the witness will not be permitted to keep any
  11                      confidential information unless they sign the “Acknowledgment
  12                      and Agreement to Be Bound,” unless otherwise agreed by the
  13                      Designating Party or ordered by the Court. Pages of transcribed
  14                      deposition testimony or exhibits to depositions that reveal
  15                      Protected Material may be separately bound by the court
  16                      reporter and may not be disclosed to anyone except as permitted
  17                      under this Stipulated Protective Order; and
  18               (i)    Any mediator or settlement officer, and their supporting
  19                      personnel, mutually agreed upon by any of the parties engaged
  20                      in settlement discussions.
  21
  22   9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
  23         PRODUCED IN OTHER LITIGATION
  24         If a Party is served with a subpoena or a court order issued in other litigation
  25   that compels disclosure of any information or items designated in this Action as
  26   “CONFIDENTIAL,” that Party must:
  27         (a)   Promptly notify in writing the Designating Party. Such notification
  28
                                        11
                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05756-SB-MAA Document 41
                                   42 Filed 04/21/21
                                            04/22/21 Page 12 of 18 Page ID #:412
                                                                           #:430



   1                shall include a copy of the subpoena or court order;
   2         (b)    Promptly notify in writing the party who caused the subpoena or order
   3                to issue in the other litigation that some or all of the material covered
   4                by the subpoena or order is subject to this Stipulated Protective Order.
   5                Such notification shall include a copy of this Stipulated Protective
   6                Order; and
   7         (c)    Cooperate with respect to all reasonable procedures sought to be
   8                pursued by the Designating Party whose Protected Material may be
   9                affected.
  10
  11         If the Designating Party timely seeks a protective order, the Party served with
  12   the subpoena or court order shall not produce any information designated in this
  13   action as “CONFIDENTIAL” before a determination by the Court from which the
  14   subpoena or order issued, unless the Party has obtained the Designating Party’s
  15   permission. The Designating Party shall bear the burden and expense of seeking
  16   protection in that court of its confidential material and nothing in these provisions
  17   should be construed as authorizing or encouraging a Receiving Party in this Action
  18   to disobey a lawful directive from another court.
  19
  20   10.   A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
  21         PRODUCED IN THIS LITIGATION
  22         10.1. Application.
  23                       The terms of this Stipulated Protective Order are applicable to
  24                information produced by a Nonparty in this Action and designated as
  25                “CONFIDENTIAL.” Such information produced by Nonparties in
  26                connection with this litigation is protected by the remedies and relief
  27                provided by this Stipulated Protective Order. Nothing in these
  28
                                         12
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05756-SB-MAA Document 41
                                   42 Filed 04/21/21
                                            04/22/21 Page 13 of 18 Page ID #:413
                                                                           #:431



   1               provisions should be construed as prohibiting a Nonparty from seeking
   2               additional protections.
   3         10.2. Notification.
   4                        In the event that a Party is required, by a valid discovery
   5               request, to produce a Nonparty’s confidential information in its
   6               possession, and the Party is subject to an agreement with the Nonparty
   7               not to produce the Nonparty’s confidential information, then the Party
   8               shall:
   9               (a)      Promptly notify in writing the Requesting Party and the
  10                        Nonparty that some or all of the information requested is subject
  11                        to a confidentiality agreement with a Nonparty;
  12               (b)      Promptly provide the Nonparty with a copy of the Stipulated
  13                        Protective Order in this Action, the relevant discovery
  14                        request(s), and a reasonably specific description of the
  15                        information requested; and
  16               (c)      Make the information requested available for inspection by the
  17                        Nonparty, if requested.
  18         10.3. Conditions of Production.
  19                        If the Nonparty fails to seek a protective order from this Court
  20               within fourteen (14) days after receiving the notice and accompanying
  21               information, the Receiving Party may produce the Nonparty’s
  22               confidential information responsive to the discovery request. If the
  23               Nonparty timely seeks a protective order, the Receiving Party shall not
  24               produce any information in its possession or control that is subject to
  25               the confidentiality agreement with the Nonparty before a
  26               determination by the Court. Absent a court order to the contrary, the
  27               Nonparty shall bear the burden and expense of seeking protection in
  28
                                          13
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05756-SB-MAA Document 41
                                   42 Filed 04/21/21
                                            04/22/21 Page 14 of 18 Page ID #:414
                                                                           #:432



   1                this Court of its Protected Material.
   2
   3   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   4         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   5   Protected Material to any person or in any circumstance not authorized under this
   6   Stipulated Protective Order, the Receiving Party immediately must (1) notify in
   7   writing the Designating Party of the unauthorized disclosures, (2) use its best
   8   efforts to retrieve all unauthorized copies of the Protected Material, (3) inform the
   9   person or persons to whom unauthorized disclosures were made of all the terms of
  10   this Stipulated Protective Order, and (4) request such person or persons to execute
  11   the “Acknowledgment and Agreement to be Bound” (Exhibit A).
  12
  13   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  14         PROTECTED MATERIAL
  15         When a Producing Party gives notice to Receiving Parties that certain
  16   inadvertently produced material is subject to a claim of privilege or other
  17   protection, the obligations of the Receiving Parties are those set forth in Federal
  18   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
  19   whatever procedure may be established in an e-discovery order that provides for
  20   production without prior privilege review. Pursuant to Federal Rule of Evidence
  21   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
  22   of a communication or information covered by the attorney-client privilege or work
  23   product protection, the parties may incorporate their agreement in the Stipulated
  24   Protective Order submitted to the Court.
  25   ///
  26   ///
  27   ///
  28
                                         14
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05756-SB-MAA Document 41
                                   42 Filed 04/21/21
                                            04/22/21 Page 15 of 18 Page ID #:415
                                                                           #:433



   1   13.   MISCELLANEOUS
   2         13.1. Right to Further Relief.
   3                      Nothing in this Stipulated Protective Order abridges the right of
   4                any person to seek its modification by the Court in the future.
   5         13.2. Right to Assert Other Objections.
   6                      By stipulating to the entry of this Stipulated Protective Order, no
   7                Party waives any right it otherwise would have to object to disclosing
   8                or producing any information or item on any ground not addressed in
   9                this Stipulated Protective Order. Similarly, no Party waives any right
  10                to object on any ground to use in evidence of any of the material
  11                covered by this Stipulated Protective Order.
  12         13.3. Filing Protected Material.
  13                      A Party that seeks to file under seal any Protected Material must
  14                comply with Local Rule 79-5. Protected Material may only be filed
  15                under seal pursuant to a court order authorizing the sealing of the
  16                specific Protected Material at issue. If a Party's request to file
  17                Protected Material under seal is denied by the Court, then the
  18                Receiving Party may file the information in the public record unless
  19                otherwise instructed by the Court.
  20
  21   14.   FINAL DISPOSITION
  22         After the final disposition of this Action, within sixty (60) days of a written
  23   request by the Designating Party, each Receiving Party must return all Protected
  24   Material to the Producing Party or destroy such material. As used in this
  25   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  26   summaries, and any other format reproducing or capturing any of the Protected
  27   Material. Whether the Protected Material is returned or destroyed, the Receiving
  28
                                         15
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05756-SB-MAA Document 41
                                   42 Filed 04/21/21
                                            04/22/21 Page 16 of 18 Page ID #:416
                                                                           #:434



   1   Party must submit a written certification to the Producing Party (and, if not the
   2   same person or entity, to the Designating Party) by the 60-day deadline that (1)
   3   identifies (by category, where appropriate) all the Protected Material that was
   4   returned or destroyed and (2) affirms that the Receiving Party has not retained any
   5   copies, abstracts, compilations, summaries or any other format reproducing or
   6   capturing any of the Protected Material. Notwithstanding this provision, Counsel is
   7   entitled to retain an archival copy of all pleadings; motion papers; trial, deposition,
   8   and hearing transcripts; legal memoranda; correspondence; deposition and trial
   9   exhibits; expert reports; attorney work product; and consultant and expert work
  10   product, even if such materials contain Protected Material. Any such archival
  11   copies that contain or constitute Protected Material remain subject to this Stipulated
  12   Protective Order as set forth in Section 5.
  13
  14   15.   VIOLATION
  15         Any violation of this Stipulated Order may be punished by any and all
  16   appropriate measures including, without limitation, contempt proceedings and/or
  17   monetary sanctions.
  18
  19   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

  20   Dated: April 21, 2021                          //s// Berc Agopoglu
  21                                                  Attorney(s) for Plaintiff
                                                      GUVEN UZUN
  22
  23   Dated: April 21, 2021                          //s// Karen S. Duryea
                                                      Attorney(s) for Defendants CITY OF
  24                                                  SANTA MONICA, OFFICER
  25                                                  ARSENIO VALENZUELA,
                                                      OFFICER EVAN RALEIGH,
  26                                                  OFFICER RYAN KING, SERGEANT
  27                                                  LEWIS GILMOUR, SERGEANT
                                                      MICHAEL CHUN
  28
                                          16
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05756-SB-MAA Document 41
                                   42 Filed 04/21/21
                                            04/22/21 Page 17 of 18 Page ID #:417
                                                                           #:435



   1
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                         ERED
                                            D.
   2
   3
       Dated:    04/22/2021
   4                                            Maria A. AAudero
                                                            udero
   5                                            Unitedd States Magistrate Judge
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                       17
                          STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05756-SB-MAA Document 41
                                   42 Filed 04/21/21
                                            04/22/21 Page 18 of 18 Page ID #:418
                                                                           #:436



   1                                           EXHIBIT A
   2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3           I,                                  [full name], of
   4                           [address], declare under penalty of perjury that I have read in its
   5   entirety and understand the Stipulated Protective Order that was issued by the
   6   United States District Court for the Central District of California on
   7   [date] in the case of
   8   [case name and number]. I agree to comply with and to be bound by all the terms
   9   of this Stipulated Protective Order, and I understand and acknowledge that failure
  10   to so comply could expose me to sanctions and punishment in the nature of
  11   contempt. I solemnly promise that I will not disclose in any manner any
  12   information or item that is subject to this Stipulated Protective Order to any person
  13   or entity except in strict compliance with the provisions of this Stipulated Protective
  14   Order.
  15           I further agree to submit to the jurisdiction of the United States District Court
  16   for the Central District of California for the purpose of enforcing the terms of this
  17   Stipulated Protective Order, even if such enforcement proceedings occur after
  18   termination of this action. I hereby appoint                                 [full name]
  19   of                                                       [address and telephone number]
  20   as my California agent for service of process in connection with this action or any
  21   proceedings related to enforcement of this Stipulated Protective Order.
  22
  23   Signature:
  24   Printed Name:
  25   Date:
  26   City and State Where Sworn and Signed:
  27
  28
                                            18
                               STIPULATED PROTECTIVE ORDER
